371 F.2d 441
67-1 USTC  P 9217
Luther Ira WEBSTER and Edna H. Webster, Plaintiffs-Appellees,v.UNITED STATES of America, Defendant-Appellant.
No. 207, Docket 30699.
United States Court of Appeals Second Circuit.
Argued Jan. 10, 1967.Decided Jan. 10, 1967.

Herman J. Walz, Lamb, Webster, Walz, Telesca & Donovan, Rochester, N.Y., for plaintiffs-appellees.
Thomas Silk, Jr., Atty., Dept. or Justice, Mitchell Rogovin, Asst. Atty. Gen., Lee A. Jackson, David O. Walter, Attys., Dept. of Justice, John T. Curtin, U.S. Atty., C. Donald O'Connor, Asst. U.S. Atty., for defendant-appellant.
Before WATERMAN, SMITH and KAUFMAN, Circuit Judges.
PER CURIAM:


1
The judgment below is affirmed in open court on the summary judgment memorandum of Judge Burke below, D.C., 262 F.Supp. 718, and on the persuasive Authority of Heard v. Commissioner of Internal Revenue, 269 F.2d 911 (3 Cir.1959).